Citation Nr: 1034321	
Decision Date: 09/13/10    Archive Date: 09/21/10	

DOCKET NO.  09-15 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for spinal stenosis.


REPRESENTATION

Appellant represented by:	William J. LaCroix, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Cheyenne, Wyoming, 
that denied entitlement to the benefits sought.

A review of the record reveals that by rating decision dated in 
September 2009, service connection for bilateral hearing loss was 
granted.  A disability rating of 0 percent was assigned, 
effective March 19, 2008.

The Veteran testified at a June 2002 video conference hearing 
held before the undersigned Veterans Law Judge.  A transcript of 
the hearing proceedings has been reviewed and has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran's tinnitus is reasonably related to his military 
service.

2.  At his June 2010 hearing, the veteran indicated that he 
wished to withdraw his appeal concerning the issue of service 
connection for spinal stenosis.





CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009). 

2.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim of entitlement to service connection for spinal 
stenosis.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, with regard to the claim for service connection for 
spinal stenosis, the Board notes that a substantive appeal may be 
withdrawn in writing or on the record at a hearing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204.

At the June 2010 videoconference hearing, the Veteran expressed 
his desire to withdraw his appeal for entitlement to service 
connection for spinal stenosis.  As the Veteran has withdrawn the 
appeal in accordance with the provisions of 38 C.F.R. § 20.204, 
the Board no longer has appellate jurisdiction with regard to 
this issue.

With regard to the claim for service connection for tinnitus, the 
Board initially notes that upon receipt of a complete or 
substantially complete application for benefits and prior to an 
initial unfavorable decision on the claim by an agency of 
original jurisdiction, VA is required to notify the appellant of 
the information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Legal Criteria.

Service connection may be granted if the evidence demonstrates 
that a current disability results from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such duty, was aggravated therein.  For 
a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms at discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease process 
diagnosed after discharge, when the evidence, include that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an inservice injury or disease and the current 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board discuss its reasons for rejecting the 
evidence favorable to the Veteran).

Factual Background and Analysis

The Veteran's service treatment records are without indication of 
complaints or findings regarding tinnitus.

The Veteran asserts that he has tinnitus as the result of his 
duties while on active service as a radio intercept operator.  He 
states that he used headphones listening to radio frequencies.  
He adds that he was also exposed to some live fire exercises with 
artillery firing being involved in the exercises.  

The post service evidence includes private medical reports dated 
in January 2000 indicating that he was seen for complaints that 
included chronic ringing in the ears.

The evidence includes the report of a VA audiological examination 
of the Veteran in March 2009.  The Veteran indicated that in the 
years following service, the nature of his job duties did not 
involve significant noise exposure.  With regard to his complaint 
of tinnitus, it was indicated it had bothered him for some 13 
years and there was a notation "not in the military."  Following 
examination he was given a pertinent diagnosis of constant 
tinnitus in both ears.  The examiner expressed the opinion that 
it is less likely as not that the Veteran's tinnitus was related 
to any military noise exposure.

At the hearing in June 2010, the Veteran indicated that the 
ringing in his ears "had been there as long as the hearing loss, 
as far as I know.  You know, I really can't honestly say when it 
started."  He added that after service the only exposure he had 
to noise was when he was touring factories. He recalls he used 
hearing protection at those times.

Given the nature of the Veteran's duties in service as well as 
his testimony, the Board finds that he has proved a plausible 
basis for the Board to conclude that his current tinnitus is 
related to his experiences in the military while working as a 
teletype interceptor.  The Board is aware that a VA audiologist 
has expressed the opinion that it is less likely than not that 
any current tinnitus is related to service.  However, the Board 
has given due consideration to the nature of the Veteran's duties 
in service and to his own statements which the Board finds to be 
credible as to the tinnitus having been a problem for him over 
the years following service.  Therefore, with resolution of all 
reasonable doubt in the Veteran's favor, it is concluded that the 
evidence supports service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for tinnitus is granted.

The appeal concerning the issue of entitlement to service 
connection for spinal stenosis is dismissed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


